WALSH, J.
The plaintiff in this case was a passenger in the automobile which was the subject of the case of DeLoss H. Scott vs. Interstate Trucking Company. Law 3583. Mr. Delano was a passenger and received quite severe injuries to his face and chin and lower left leg. He has a permanent sear on his chin and' á numbness of the lip, which prevents comfortable shaving, drinking, talking, etc. The numbness and disability will toe permanent, in the opinion of the doctor, as a nerve has been severed in the chin.
In view of our decision on liability in the case of DeLoss H. Scott versus this defendant, it is not necessary for us to discuss that phase of the motion for a new trial. The verdict of $1220. for Mr. Delano, which includes, $118.40 for actual expense, is not, in our opinion, excessive. ;
Motion for new trial denied.